UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6108


RAYMOND TATE,

                    Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA; J. C. STREEVAL, Warden,

                    Respondents - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, Senior District Judge. (7:20-cv-00245-GEC-PMS)


Submitted: May 25, 2021                                           Decided: May 28, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raymond Tate, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Tate, a federal prisoner, appeals the district court’s orders dismissing his

28 U.S.C. § 2241 petition and denying reconsideration. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Tate v. United States, No. 7:20-cv-00245-GEC-PMS (W.D. Va. Nov. 4, 2020 & Jan. 29,

2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2